DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on February 14, 2022.
Claims 1-23 and 27 have been previously cancelled. Claims 25-26, 29-32 have been cancelled based on the current amendment. Claims 24, 28, 33-34 are currently
 pending in the application and are considered in this Office action, with claim 24 amended, and new claims 33-34 added.
The objection of claim 32 is moot in response to Applicant’s cancelling the claim.
The rejection of claims 25-26, 29-32 under 35 U.S.C. § 112(b) is moot in response to Applicant’s cancelling the claims.
Allowable Claims
Claims 24, 28, 33-34 are allowed over the prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Onishi (WO 2015/107801 A1), Anderson (US 2016/0193012 A1), Gupta (US 2018/0147022 A1), Sasaki (US 2004/0118440 A1), Kamaga (US 5,090,433), Konstorum (US 2015/0087909 A1) and Fujimoto (US 2008/0188715 A1). 
As for claim 24, the prior art of record fails to teach or suggest fairly alone or in combination, an endoscope system comprising, inter alia, a regulator forming a guide 
As for claim 33, the prior art of record fails to teach or suggest fairly alone or in combination, an endoscope system comprising, inter alia, a washing tool main body having a protrusion positioned adjacent to a second end on the inner surface of the storage cavity, the protrusion protruding from an inner surface of the storage cavity and comprising a wall surface inclined relative to the central axis; an inflow port having a port axis perpendicularly intersecting with the central axis; and an other inflow port disposed further from the first end than the inflow port in the direction along the central axis and having a port axis substantially parallel with the wall surface of the protrusion, wherein in a state where the distal framing section of the endoscope is inserted into the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 

/I.G/Examiner, Art Unit 1711            
/Joseph L. Perrin/Primary Examiner, Art Unit 1711